Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-31 are pending and subject to the following requirements for election of species.

Election of Species
Claim(s) 1-31 is/are generic to the following disclosed patentably distinct species: (a) a single structure must be elected; (b) a single polymer must be elected; (c) a single resorption capability; and (d) a single disbursement characteristic must be elected.  
In regard to requirement “(a)”, a single structure must be elected from those encompassed by claims 2-6, 13, 14, 17-26 such that a single embodiment of the invention is identified.  For instance, Applicant may elect a single filament as in claim 2 or a plurality of filaments as in claim 3.  Applicant may identify the elected filament or plurality of filaments to adhere to one another as in claim 4 or not, to form a composite structure as in claim 5 or not, to be braided as in claim 6 or not, disposed as a coating or co-extruded as in claims 20 and 21 for instance, etc.  Applicant must also identify whether or not each of claims 2-6, 13, 14, and 17-26 read on the single embodiment elected.
In regard to requirement “(b)", Applicant must elect a single polymer such as a homopolymer (claims 9 and 10), a copolymer (claims 9 and 11), a single polymer or copolymer (from claim 12).
In regard to requirement “(c)”, Applicant may elect the at least one filament to be resorbable as in claim 7 or to be non-resorbable as in claim 8; this election must coincide with Applicant's election to requirements "(a)" and "(b)".
In regard to requirement "(d)”, Applicant must elect a single disbursement such as an even distribution as in claim 15 or a variable/restricted distribution as in claims 16.  

 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Multiple burdensome search queries spanning multiple classes and subclasses would be necessary to search and examine all claimed combinations and subcombinations of product components encompassed by the claims as presented.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617